Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 8, 2017

                                       No. 04-17-00581-CV

     IN THE MATTER OF THE GUARDIANSHIP OF MARY JANE HARGROVE,

                    From the County Court at Law, Val Verde County, Texas
                                  Trial Court No. 17-002-G
                            Honorable Sid L. Harle, Judge Presiding


                                          ORDER
        In her October 13, 2017 notification of late record, court reporter Patricia Abeyta advised
the court that she had broken her right humerus, was temporarily unable to work, and requested a
sixty-day extension of time to file the record until December 29, 2017. After we granted in part
her first motion for extension of time to file the record, the reporter’s record was due to be filed
with this court on November 29, 2017. See TEX. R. APP. P. 35.3(c) (limiting an extension in an
ordinary appeal to thirty days).
        On December 6, 2017, Appellant filed with this court a copy of a letter addressed to
Patricia Abeyta indicating that, despite multiple attempts, Appellant has been unable to contact
her regarding the status of the reporter’s record. To date, the reporter’s record has not been filed.
       We ORDER court reporter Patricia Abeyta to file in this court the reporter’s record, or a
second request for extension of time to file the record, not later than FIFTEEN DAYS from
the date of this order. See id.
         If the reporter’s record or a second request for an extension of time to file the reporter’s
record is not filed as ordered, a show cause order shall issue directing Patricia Abeyta to appear
on a day certain and show cause why she should not be held in contempt for failing to file the
record or respond to this order. See TEX. R. APP. P. 35.3(c); see also TEX. GOV’T CODE ANN.
§ 21.002 (West 2004) (authorizing contemnor punishment up to “a fine of not more than $500 or
confinement in the county jail for not more than six months, or both such a fine and confinement
in jail”); Johnson v. State, 151 S.W.3d 193, 195–96 (Tex. Crim. App. 2004) (noting the court’s
previous action holding a court reporter in contempt for “repeatedly fail[ing] to prepare and file
the record” and “order[ing] him incarcerated . . . until the record was finished”).
        We direct the clerk of this court to cause a copy of this order to be served on Patricia
Abeyta by certified mail, return receipt requested, with delivery restricted to addressee only, or
give other personal notice of this order with proof of delivery.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2017.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court